Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 4/20/22, Applicant amended no claims, canceled claims 24-44, and added new claims 45-64.  Claims 45-64 are presented for examination.

Allowable Subject Matter
Claims 51 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-46, 49-53, 56-60, and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodson et al (US 20120272185), hereafter known as Dodson.
With respect to claims 45, 52, and 59, Dodson teaches:
accessing a plurality of media items included in a media library accessible to the computing device, wherein each media item of the plurality of media items is associated with at least one mood source (paragraph 0106 figure 8 accessing plurality of items associated with a mood source (activity theme) 830, paragraph 0063 figure 4 items in a data store 412); 
identifying at least one mood on which to base the composite presentation (paragraph 0106 figure 8 identify a mood 840); 
obtaining, from the plurality of media items, a subset of media items, wherein each media item of the subset of media items is associated with at least one mood source that corresponds to the at least one mood (paragraph 0106 figure 8 filter items for a subset according to activity/theme 830, mood 840); and 
in response to identifying that a number of media items included in the subset of media items are available to produce the composite presentation: 
	forming a collection of media items based on at least some of the media items of the subset of media items (paragraph 0106 figure 8 forming collection of items of a subset), and 
	producing the composite presentation based on the collection of media items (paragraph 0107 figure 8 produce composite presentation of items in region 850, also example in figure 11 paragraphs 0108-0109).
With respect to claim 52, Dodson teaches a computer-readable storage medium (paragraph 0053 figure 3 electronic storage device 308 storing software/instructions for implementing invention).
With respect to claim 59, Dodson teaches a computing device comprising a processor (paragraph 0051 figure 3 computing device 300 comprising a processor 306).
With respect to claims 46, 53, and 60, Dodson teaches:
identifying that a threshold number of media items included in the plurality of media items are associated with at least one mood source that corresponds to the at least one mood (paragraph 0106 figure 8 forming a collection of items displayed in 850 so threshold of items to display); or 
receiving a selection of the at least one mood through a user interface of the computing device (paragraph 0106 figure 8 selection of mood in 840).
With respect to claims 49, 56, and 63, Dodson teaches wherein the composite presentation is further based on a selection of a duration received at the computing device (paragraph 0038 figure 1 106 showing a scheduled time and a duration of a media program selectable by user 110).
With respect to claims 50, 57, and 64, Dodson teaches wherein the composite presentation is further based on a template that defines at least one characteristic for the composite presentation to exhibit (paragraph 0038 figure 1 example of additional information 112 for a selected program).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-48, 54-55, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Dodson in view of Chatter et al (US 20190332656), hereafter known as Chatter.
With respect to claims 47, 54, and 61, all the limitations in claims 45, 52, and 59 are addressed by Dodson above.  Dodson does not explicitly teach wherein the mood sources associated with at least some media items of the plurality of media items are assigned based on data provided by at least one sensor that is communicably coupled to the computing device.  Chatter teaches this with sensors detecting/assigning an emotional state of a user while interacting with a book (activity/mood source) (paragraphs 0006, 0023).  It would have been obvious to have combined the function of using a sensor to assign a mood source in Chatter with the mood source and mood for media items display techniques in Dodson to take advantage of the technology of using sensors to detect an event or an activity, just like in Dodson’s user equipment devices described in paragraph 0035, making the combination more user-friendly.
	With respect to claims 48, 55, and 62, all the limitations in claims 45, 47, 52, 54, 59, and 61 are addressed by Dodson and Chatter above.  Dodson does not teach wherein, for a given media item of the plurality of media items, the at least one mood source is assigned at a time the media item is obtained by the computing device.  Chatter teaches this in the media item being an interactive book and the activity being reading said interactive book, wherein the emotional state of a user is detected during this activity (paragraphs 0006, 0023).  It would have been obvious to have combined the function of using a sensor to assign a mood source in Chatter with the mood source and mood for media items display techniques in Dodson to take advantage of the technology of using sensors to detect an event or an activity, just like in Dodson’s user equipment devices described in paragraph 0035, making the combination more user-friendly.

Responses to Applicant’s Remarks
	Regarding rejections for Obviousness Type Double Patenting on claim 14 over claim 20 of US Patent 10,740,383 in view of Glasgow, in view of claim 41 being canceled this rejection is withdrawn.  Regarding rejections of claims 24-40 under 35 U.S.C. 112(b) for the indefinite term “validity goal,” in view of these claims being canceled, these rejections are withdrawn.  Regarding rejection of claim 42 under 35 U.S.C. 112(b) for indefinite language “a second condition of the condition,” in view of claim 42 being canceled, this rejection is withdrawn.  Examiner conducted another search of the prior art and found Dodson and Chatter, which Examiner believes teaches the new claims as shown above.  Because claims 24-44 were canceled and claims 45-64 are new and represent changed scope from claims 24-44, Examiner makes this Office Action final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/28/22